Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed on 10/13/2022 the previous objection of the claims 2 and 15 have been withdrawn.
Applicant's arguments filed on 10/13/2022 have been fully considered but they
are not persuasive.
Applicant argues:
At pages 8-9 of Action: Without conceding the correctness of the rejection and solely to expedite prosecution, claim 1 has been amended to state, "… spectrometer simultaneously".
Examiner response:
The examiner agreed with the applicant (see p. 9 paragraph 2 in the Remarks) that Martinsen calibrates the spectrometer using a calibration line separately in contrast with the instant application where the calibration of the spectrometer involves using calibration lines simultaneously. In order to resolve this new limitation, the examiner introduced Du, X., et al. "Accurate wavelength calibration method for flat-field grating spectrometers." Applied Spectroscopy 65.9 (2011): 1083-1086 (hereinafter Du). See rejection below.
Applicant argues:
At page 9 last paragraph to page 3 paragraph 1 and Fig. 5 specifically that “In short, when the pixel number of the second pixel is outside a range that contains the first pixels, the second residual error is equal to a first residual error that corresponds to one of the first pixels that is located at the boundary of the range”.

Examiner response:
The examiner also concurs that Martinsen does not teach the applicant argument stated in p. 9 last paragraph to p. 10 paragraph 1. This is because the second wavelength of light is within the wavelengths of the calibration light as shown in the annotated Fig. in claim 1. However, the examiner noted that the calibration procedure for the instant application was the same procedure as Martinsen. These are shown in Figs. 2A and 2B of the instant application corresponding to Figs. 5 and of Martinsen. Fig. 5 of the instant application, as discussed in paragraph [0051], shows a scenario where the second wavelengths (See Fig. 5 elements 510 and 530.) are outside the range of the first spectral components. The only way to determine the residual errors of the elements 510 and 530 is by extrapolation and Martinsen will follow same procedure if the second wavelength of light is not in the range of the wavelengths of the calibration light (See p. 3 “RESULTS” section paragraph 1 lines 11-12.). 
Applicant argues:
At page 10 last paragraph that Martinsen does not teach the limitation of claims 5 and 17.
Examiner response:
The examiner respectfully disagrees. Again, Martinsen teaches the limitation of claims 5 and 17, since Martinsen and the instant application implement the same calibration method. Note that the residual error is dependent on the wavelength of the second light source to test the calibration method. It can be equal or not to the residual error of the calibration light. The extrapolation process applies to both sides of the pixel, which is less than 1.97 and more than 217. 11 as shown in Fig. 5 and Table II in Martinsen.
Applicant argues:
At page 11 paragraph 2 that “Martinsen does not subject the construction of his curve to four wavelength-pixel number pairs, not to mention the smallest two and largest two wavelength-pixel number pairs.”.
Examiner response:
Again, the examiner respectfully disagrees. Martinsen teaches that limitation in Fig. 6. See the annotated Fig. in claim 1. The first two data points from the left correspond to the smallest two wavelength-pixel number pairs and the last two data points from the right correspond to the largest two wavelength-pixel number pairs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen, P. et al., "Accurate and Precise Wavelength Calibration for Wide Bandwidth Array Spectrometers," Appl. Spectrosc. 62, 1008-1012 (2008) (hereinafter Martinsen) and further in view of Du, X., et al. "Accurate wavelength calibration method for flat-field grating spectrometers." Applied Spectroscopy 65.9 (2011): 1083-1086 (hereinafter Du).
Regarding claim 1, Martinsen teaches a method for wavelength calibration of a spectrometer (See Fig. 3 in Martinsen), comprising: receiving a calibration light signal (This corresponds to the two lines coming from the emission source in Fig. 3 in Martinsen in Fig. 3.) having a plurality of first spectral components of different first wavelengths (This pertains to “spectrum containing several reference lines” in Fig. 3 in Martinsen.); separating and projecting the first spectral components onto a plurality of pixels of a detector of the spectrometer (This corresponds to the TABLE II and Fig. 4 in Martinsen, which show the different wavelengths of the first components separated and projected by the grating onto the spectrometer that contains a plurality of pixels.); establishing a relation between the first wavelengths of the first spectral components and pixel numbers of first ones of the pixels on which the first spectral components are projected (This refers to Fig. 5 in Martinsen.); calculating first residual errors between the first wavelengths and estimated wavelengths that are associated by the relation to the pixel numbers of the first pixels, respectively (This corresponds to Fig. 6 in Martinsen.); and calibrating a second wavelength of a second spectral component of an optical signal (This pertains to the “laser diode” cited in p. 5 column 1 paragraph 3 lines 1-3 with a wavelength of 640 nm as shown in Fig. 9 in Martinsen. The wavelength of the laser diode is calibrated based on the calibration method of the first wavelengths, which is the spectral wavelengths of the mercury-argon emission source.) based on a second residual error (See the annotated Fig. below. The statement “The peak-pixel position was estimated using the approach described above.” cited in p. 5 column 1 paragraph 3 lines 7-9 in Martinsen means the value of the second residual error is obtained using the annotated Fig. below.), wherein the second residual error (The second residual error is ~1.2 nm, which is based from the curve fit of Fig. 6. See the annotated Fig. below.) is calculated (The residual error was determined using the curve fit from the first residual error.) based on at least one of the first residual errors (The hollow circles in the annotated Fig. corresponds to the first residual errors.).

    PNG
    media_image1.png
    416
    461
    media_image1.png
    Greyscale

However, Martinsen is silent with respect to the limitation “separating and projecting the first spectral components onto a plurality of pixels of a detector of the spectrometer simultaneously;”.
Du, from the same field of endeavor as Martinsen, teaches the limitation “separating and projecting the first spectral components onto a plurality of pixels of a detector of the spectrometer simultaneously;” (See Fig. 1 elements λ1 and λ2, p. 1 column 1 paragraph 2 and p. 1 “Introduction” section column 1 paragraph 1 lines 3-7.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Du to Martinsen to have the limitation “separating and projecting the first spectral components onto a plurality of pixels of a detector of the spectrometer simultaneously;” in order to record all spectral information simultaneously during measurement (See p. 1 “Introduction” section column 1 paragraph 1 lines 3-7.). 
Regarding claim 2, Martinsen teaches the method of claim 1, wherein establishing the relation comprises constructing a curve that fits the first wavelengths of the first spectral components and the pixel numbers of the first pixels (This corresponds to Fig. 5 in Martinsen. In Fig. 5, the first wavelengths of the first spectral components and the pixel numbers of the first pixels, which correspond to the circles in Fig. 5, a curve fit is constructed using Eqn . (1) to establish the relationship between the wavelength and the pixel.).
Regarding claim 3, Martinsen teaches the method of claim 2, further comprising: receiving the optical signal (This pertains to the “laser diode” cited in p. 5 column 1 paragraph 3 lines 1-3 in Martinsen.); and projecting the optical signal onto at least a second one of the pixels of the detector (See p. 5 column 1 paragraph 3 lines 1-3 in Martinsen, where the laser diode was projected onto at least a second one of the pixels of the detector of the spectrometer.), wherein the second pixel (The coordinate (640 nm, ~1.2 nm)) corresponds to the second pixel in the annotated Fig. above.) is located between at least one pair of the first pixels (The annotated Fig. above shows the coordinate  is located between at least one pair of the first pixels, which are the two adjacent circles, one from the left and one from the right.), and the at least one of the first residual errors corresponds to the first pixel pair (The annotated Fig. above shows this limitation.).
Regarding claim 4, Martinsen teaches the method of claim 3, wherein the second pixel is between two of the first pixels (The annotated Fig. above shows the second pixel is between two of the first pixels.), and the second residual error (This corresponds to the ~1.2 nm in the annotated Fig.) is calculated by interpolation of the first residual errors that correspond to the two first pixels (The curve line corresponds to the interpolation of the first residual errors that correspond to the two first pixels as shown in the annotated Fig. above.).
Regarding claim 5, Martinsen teaches the method of claim 3, wherein the second residual error is equal to one of the first residual errors that corresponds to one of the first pixels that has a smallest pixel number when a pixel number of the second pixel is smaller than the smallest pixel number (This limitation refers to Fig. 5, element 510. Even though Martinsen does not directly teach this limitation, the fact that Martinsen and the instant application have the same calibration procedure implies that Martinsen will apply this scenario by extrapolating in order to obtain the residual error. See p. 3 “RESULTS” section paragraph 1 lines 11-12.), and is equal to another one of the first residual errors that corresponds to one of the first pixels that has a largest pixel number when the pixel number of the second pixel is larger than the largest pixel number (This limitation refers to Fig. 5, element 530. Even though Martinsen does not directly teach this limitation, the fact that Martinsen and the instant application have the same calibration procedure implies that Martinsen will apply this scenario by extrapolating in order to obtain the residual error. See p. 3 “RESULTS” section paragraph 1 lines 11-12.).
Regarding claim 7, Martinsen teaches the method of claim 3, wherein the curve is constructed subject to no constraints (This refers to the curve fit of Fig. 6 where the curve is constructed subject to no constraints.).
Regarding claim 8, Martinsen teaches the method of claim 3, wherein the curve is constructed subject to at least one of the first wavelengths and the pixel number of one of the first pixels that corresponds to the first wavelength (This refers to TABLE II and Fig. 5 in Martinsen. The table shows the value of the first wavelengths with the corresponding pixels and plotted in Fig. 5 wherein the curve is constructed subject to at least one of the first wavelengths and the pixel number of one of the first pixels that corresponds to the first wavelength.).
Regarding claim 9, Martinsen teaches the method of claim 8, wherein the pixel number of the second pixel is a smallest or largest one of the pixel numbers of the first pixels (The annotated Fig. above shows one of the pixel numbers of the first pixels can be smallest or largest to the pixel number of the second pixel.).
Regarding claim 10, Martinsen teaches the method of claim 8, wherein the curve is constructed subject to smallest two and largest two of the first wavelengths and the pixel numbers of four of the first pixel that correspond to the smallest two and largest two first wavelengths (See the annotated Fig. in claim 1. The first two data points from the left correspond to the smallest two wavelength-pixel number pairs and the last two data points from the right correspond to the largest two wavelength-pixel number pairs.).
Regarding claim 11, Martinsen discloses the method of claim 2, wherein the curve is constructed by a polynomial regression (See Fig. 5 in Martinsen wherein the equation of the curve was constructed by a polynomial regression.).
Regarding claim 12, Martinsen teaches the method of claim 1, wherein calculating first residual errors includes subtracting the estimated wavelengths from the first wavelengths (This limitation pertains to Fig. 2A and Fig. 2B of the application. An estimated equation, wavelength as a function of a pixel, can be obtained by a curve fitting the data points of Fig. 2A. Once the equation is obtained, the residual errors are determined by subtracting the estimated wavelengths from the first wavelengths which are shown in Fig. 2B of the application. This process is the same in Martinsen in Fig. 5 and Fig. 6.), and calibrating the second wavelength includes subtracting the second residual error from the second wavelength (The estimated calibration wavelength of the laser diode in Martinsen from the annotated Fig. above is determined by subtracting the second residual error from the second wavelength, which is 641.67 nm – 1.2 nm = 640.47 nm, which is very close to the wavelength of the laser diode. Note: 641.67 nm was obtained from Fig. 9 in Martinsen and by definition residual errors is equal to the observed value minus the estimated value.).
Regarding claim 13, Martinsen teaches a system for wavelength calibration of a spectrometer (This refers to Fig. 3 in Martinsen), comprising: a controller (This pertains to the software LabView, which controls the operation of the measurement in Fig. 3, cited in p. 2 column 1 paragraph 2 lines 7-10 and column 2 paragraph 1 lines 11-13 in Martinsen. The LabView program is installed on the computer, which serves as the controller.) configured to: receive a calibration light signal (This corresponds to the two lines coming from the emission source in Fig. 3 in Martinsen in Fig. 3.) having a plurality of first spectral components of different first wavelengths (This pertains to “spectrum containing several reference lines” in Fig. 3 in Martinsen.); separate and project the first spectral components onto a plurality of pixels of a detector of the spectrometer (This corresponds to the TABLE II and Fig. 4 in Martinsen, which show the different wavelengths of the first components separated and projected by the grating onto the spectrometer that contains a plurality of pixels.); establish a relation between the first wavelengths of the first spectral components and pixel numbers of first ones of the pixels on which the first spectral components are projected (This refers to Fig. 5 in Martinsen.); calculate first residual errors between the first wavelengths and estimated wavelengths that are associated by the relation to the pixel numbers of the first pixels, respectively (This corresponds to Fig. 6 in Martinsen.); and calibrate a second wavelength of a second spectral component of an optical signal based on a second residual error (This pertains to the “laser diode” cited in p. 5 column 1 paragraph 3 lines 1-3 with a wavelength of 640 nm as shown in Fig. 9 in Martinsen. The wavelength of the laser diode is calibrated based on the calibration method of the first wavelengths, which is the spectral wavelengths of the mercury-argon emission source.), wherein the second residual error (The second residual error is ~1.2 nm, which is based from the curve fit of Fig. 6. See the annotated Fig. above.) is calculated based on at least one of the first residual errors (The circles in the annotated Fig. corresponds to the first residual errors.).
However, Martinsen is silent with respect to the limitation “separating and projecting the first spectral components onto a plurality of pixels of a detector of the spectrometer simultaneously;”.
Du, from the same field of endeavor as Martinsen, teaches the limitation “separating and projecting the first spectral components onto a plurality of pixels of a detector of the spectrometer simultaneously;” (See Fig. 1 elements λ1 and λ2, p. 1 column 1 paragraph 2 and p. 1 “Introduction” section column 1 paragraph 1 lines 3-7.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Du to Martinsen to have the limitation “separating and projecting the first spectral components onto a plurality of pixels of a detector of the spectrometer simultaneously;” in order to record all spectral information simultaneously during measurement (See p. 1 “Introduction” section column 1 paragraph 1 lines 3-7.). 
Regarding claim 14, Martinsen teaches the system of claim 13, wherein the controller (This pertains to the software LabView, which controls the operation of the measurement in Fig. 3, cited in p. 2 column 1 paragraph 2 lines 7-10 and column 2 paragraph 1 lines 11-13 in Martinsen. The LabView program is installed on the computer, which serves as the controller.) calculates the first residual errors by subtracting the estimated wavelengths from the first wavelengths (This limitation pertains to Fig. 2A and Fig. 2B of the application. An estimated equation, wavelength as a function of a pixel, can be obtained by a curve fitting the data points of Fig. 2A. Once the equation is obtained, the residual errors are determined by subtracting the estimated wavelengths from the first wavelengths which are shown in Fig. 2B of the application. This process is the same in Martinsen in Fig. 5 and Fig. 6.), and the second wavelength is calibrated by subtracting the second residual error from the second wavelength (The estimated calibration wavelength of the laser diode in Martinsen from the annotated Fig. above is determined by subtracting the second residual error from the second wavelength, which is 641.67 nm – 1.2 nm = 640.47 nm, which is very close to the wavelength of the laser diode. Note: 641.67 nm was obtained from Fig. 9 in Martinsen and by definition residual errors is equal to the observed value minus the estimated value.).
Regarding claim 15, Martinsen teaches the system of claim 13, wherein the controller (This pertains to the software LabView, which controls the operation of the measurement in Fig. 3, cited in p. 2 column 1 paragraph 2 lines 7-10 and column 2 paragraph 1 lines 11-13 in Martinsen.) establishes the relation by constructing a curve that fits the first wavelengths of the first spectral components and the pixel numbers of the first pixels (This corresponds to Fig. 5 in Martinsen. In Fig. 5, the first wavelengths of the first spectral components and the pixel numbers of the first pixels, which correspond to the circles in Fig. 5, a curve fit is constructed using Eqn . (1) to establish the relationship between the wavelength and the pixel.).
Regarding claim 16, Martinsen teaches the system of claim 15, wherein the controller (This pertains to the software LabView, which controls the operation of the measurement in Fig. 3, cited in p. 2 column 1 paragraph 2 lines 7-10 and column 2 paragraph 1 lines 11-13 in Martinsen. The LabView program is installed on the computer, which serves as the controller.)  can further be configured to: receive the optical signal (This pertains to the “laser diode” cited in p. 5 column 1 paragraph 3 lines 1-3 in Martinsen.); and project the optical signal (This refers to the laser diode with a wavelength of 640 nm mentioned in Fig. 9 in Martinsen.) onto at least a second one of the pixels of the detector (See p. 5 column 1 paragraph 3 lines 1-3 in Martinsen, where the laser diode was projected onto at least a second one of the pixels of the detector of the spectrometer.), wherein the second pixel is located between two of the first pixels (The annotated Fig. above shows the second pixel is between two of the first pixels.), the at least one of the first residual errors corresponds to the first pixel pair (The annotated Fig. above shows the at least one of the first residual errors corresponds to the first pixel pair), and the second residual error is calculated by interpolation of the first residual errors that correspond to the two first pixels (The curve line corresponds to the interpolation of the first residual errors that correspond to the two first pixels as shown in the annotated Fig. above.).
Regarding claim 17, Martinsen teaches the system of claim 15, wherein the controller can further be configured to: receive the optical signal (This pertains to the “laser diode” cited in p. 5 column 1 paragraph 3 lines 1-3 in Martinsen.); and project the optical signal onto at least a second one of the pixels of the detector (See p. 5 column 1 paragraph 3 lines 1-3 in Martinsen, where the laser diode was projected onto at least a second one of the pixels of the detector of the spectrometer.), wherein the second residual error is equal to one of the first residual errors that corresponds to one of the first pixels that has a smallest pixel number when a pixel number of the second pixel is smaller than the smallest pixel number (This limitation refers to Fig. 5, element 510. Even though Martinsen does not directly teach this limitation, the fact that Martinsen and the instant application have the same calibration procedure implies that Martinsen will apply this scenario by extrapolating in order to obtain the residual error. See p. 3 “RESULTS” section paragraph 1 lines 11-12.), and is equal to another one of the first residual errors that corresponds to one of the first pixels that has a largest pixel number when the pixel number of the second pixel is larger than the largest pixel number (This limitation refers to Fig. 5, element 530. Even though Martinsen does not directly teach this limitation, the fact that Martinsen and the instant application have the same calibration procedure implies that Martinsen will apply this scenario by extrapolating in order to obtain the residual error. See p. 3 “RESULTS” section paragraph 1 lines 11-12.).
Regarding claim 19, Martinsen teaches a non-transitory computer-readable storage medium having stored therein instructions (This pertains to the software LabView, which controls the operation of the measurement in Fig. 3, cited in p. 2 column 1 paragraph 2 lines 7-10 and column 2 paragraph 1 lines 11-13 in Martinsen. The LabView program is installed on the computer, which serves as the controller. The computer has a non-transitory computer-readable storage medium, which stores the LabView code.)  that, when executed by a controller, cause the controller to: establish a relation between different first wavelengths of a plurality of first spectral components of a calibration light signal and pixel numbers of first ones of a plurality of pixels of a detector of a spectrometer on which the first spectral components are projected (This refers to Fig. 5 in Martinsen.); calculate first residual errors between the first wavelengths and estimated wavelengths that are associated by the relation to the pixel numbers of the first pixels, respectively (This corresponds to Fig. 6 in Martinsen.); and calibrate, based on a second residual error (See the annotated Fig. above. The statement “The peak-pixel position was estimated using the approach described above.” cited in p. 5 column 1 paragraph 3 lines 7-9 in Martinsen means the value of the second residual error is obtained using the annotated Fig. above.), a second wavelength of a second spectral component of an optical signal that is projected onto at least a second one of the pixels of the detector (This pertains to the “laser diode” cited in p. 5 column 1 paragraph 3 lines 1-3 with a wavelength of 640 nm as shown in Fig. 9 in Martinsen. The wavelength of the laser diode is calibrated based on the calibration method of the first wavelengths, which is the spectral wavelengths of the mercury-argon emission source.), wherein the second pixel (This refers to the coordinate (640 nm, ~1.2 nm) of the annotated Fig. above.) is located between at least one pair of the first pixels (The annotated Fig. above shows the coordinate  is located between at least one pair of the first pixels, which are the two adjacent circles, one from the left and one from the right.), and the second residual error (The second residual error is ~1.2 nm, which is based from the curve fit of Fig. 6. See the annotated Fig. above.) is calculated based on one of the first residual errors that corresponds to the first pixel pair (The circles in the annotated Fig. corresponds to the first residual errors.).
However, Martinsen is silent with respect to the limitation “the first spectral components are projected simultaneously”.
Du, from the same field of endeavor as Martinsen, teaches the limitation “the first spectral components are projected simultaneously” (See Fig. 1 elements λ1 and λ2, p. 1 column 1 paragraph 2 and p. 1 “Introduction” section column 1 paragraph 1 lines 3-7.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Du to Martinsen to have the limitation “the first spectral components are projected simultaneously” in order to record all spectral information simultaneously during measurement (See p. 1 “Introduction” section column 1 paragraph 1 lines 3-7.). 
Regarding claim 20, Martinsen teaches the non-transitory computer-readable storage medium of claim 19, wherein the first residual errors are calculated by subtracting the estimated wavelengths from the first wavelengths (This limitation pertains to Fig. 2A and Fig. 2B of the application. An estimated equation, wavelength as a function of a pixel, can be obtained by a curve fitting the data points of Fig. 2A. Once the equation is obtained, the residual errors are determined by subtracting the estimated wavelengths from the first wavelengths which are shown in Fig. 2B of the application. This process is the same in Martinsen in Fig. 5 and Fig. 6 executed by the LabView program stored in the non-transitory computer-readable storage medium.), and the second wavelength is calibrated by subtracting the second residual error from the second wavelength (The estimated calibration wavelength of the laser diode in Martinsen from the annotated Fig. above is determined by subtracting the second residual error from the second wavelength, which is 641.67 nm – 1.2 nm = 640.47 nm, which is very close to the wavelength of the laser diode. Note: 641.67 nm was obtained from Fig. 9 in Martinsen and, residual error is equal to the observed value minus the estimated value.).
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen and Du as applied to claims 3 and 15 above.
Regarding claim 6, Martinsen teaches the method of claim 3, wherein a pixel number of the second pixel is smaller or larger than the pixel number of any one of the first pixels (The annotated Fig. above shows the pixel number of the coordinate is larger than the pixel number of any one of the first pixels from the left of the coordinate.).
Martinsen does not directly disclose the second residual error is calculated by extrapolation of at least two of the first residual errors.
However, Martinsen suggests extrapolation the residual errors to the best fit line as shown in Fig. 6 greater than 1000 nm (See p. 3 column 2 paragraph 2 lines 3-4 and paragraph 5 lines 10-11 in Martinsen.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply extrapolation in order to allow the user to measure wavelengths above 1000 nm and to utilize the entire spectrometer (See p. 3 column 2 paragraph 2 lines 3-4 in Martinsen.).
	Regarding claim 18, Martinsen discloses the system of claim 15, wherein the controller can further be configured to: receive the optical signal (This pertains to the “laser diode” cited in p. 5 column 1 paragraph 3 lines 1-3 in Martinsen.); and project the optical signal onto at least a second one of the pixels of the detector (See p. 5 column 1 paragraph 3 lines 1-3 in Martinsen, where the laser diode was projected onto at least a second one of the pixels of the detector of the spectrometer.), wherein a pixel number of the second pixel is smaller or larger than the pixel number of any one of the first pixels (The annotated Fig. above shows the pixel number of the coordinate is larger than the pixel number of any one of the first pixels from the left of the coordinate.).
Martinsen explicitly fails to disclose the second residual error is calculated by extrapolation of at least two of the first residual errors.
However, Martinsen suggests extrapolation the residual errors to the best fit line as shown in Fig. 6 greater than 1000 nm (See p. 3 column 2 paragraph 2 lines 3-4 and paragraph 5 lines 10-11 in Martinsen.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply extrapolation in order to allow the user to measure wavelengths above 1000 nm and to utilize the entire spectrometer (See p. 3 column 2 paragraph 2 lines 3-4 in Martinsen.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877